         Case 1:21-cr-00028-APM Document 33 Filed 02/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      *
                                              *
                  vs.                         *         Case No. 1:21-cr-00028-APM-2
                                              *
DONOVAN CROWL                                 *
         Defendant                            *
                                              *

                                            ooOoo

                                ENTRY OF APPEARANCE

       Please enter my appearance on behalf of Defendant, Donovan Crowl as counsel appointed

under the Criminal Justice Act, 18 U.S.C. § 3006A.

                                                     Respectfully submitted,

                                                     /s/ Carmen D. Hernandez
                                                     Carmen D. Hernandez
                                                     Bar No. MD 03366
                                                     7166 Mink Hollow Rd
                                                     Highland, MD 20777
                                                     240-472-3391
                                                     chernan7@aol.com

                               CERTIFICATE OF SERVICE

       I hereby certify that the instant notice was served on all counsel of record 23rd day of
February, 2021 on all counsel of record via ECF.



                                                     /s/ Carmen D. Hernandez
                                                     Carmen D. Hernandez
